DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-31, 35, 37-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US 2014/0027728).
As to Claim 29, Yoon et al. discloses A display device, comprising: 
a first capacitor (fig.1-boost capacitor Cb; para.0048) having a first electrode (fig.1-first end Cb1) and a second electrode (fig.1-second end Cb2); 
a driving transistor (fig.1-driving transistor T1; para.0042) configured to supply a driving current from a first voltage line (fig.1- driving voltage line 172; para.0042) to a light emitting element (fig.1-OLED; para.0042) according to a voltage stored in the first capacitor (para.0054); and 
a switching transistor (fig.1-compensation transistor T3) electrically connected between an anode electrode of the light emitting element (fig.1-anode of OLED) and a second voltage line (fig.1- initialization voltage Vinit), 
wherein a gate electrode of the driving transistor is formed in a first layer (fig.3, 5- switching gate electrode 125a formed in layer 160 (on insulation layer 142)); para.0062,0085), 
the first electrode is formed in a second layer (fig.3-4- para.0069, 0073, 0081-condenser plate 133 (Cb1 of Cb) formed in insulation layer 141) and is electrically connected to the gate electrode of the driving transistor (fig.1- para.0048-end Cb1 of capacitor Cb is connected to gate of driving transistor T1), 
the second electrode is formed in a third layer (fig.3-4- para. 0073- condenser plate 129 (Cb2 of Cb) formed in insulation layer 142) and is electrically connected to a conductive element formed in the second layer (fig.1,3-4- condenser plate 129 (end Cb2 of Cb) is connected to storage capacitor storage condenser late 132 (Cst1) formed in insulation layer 141 via condenser plate 133 (Cb1 of Cb); pra.0069, 0081), and 
the switching transistor is electrically connected to the conductive element (fig.1- compensation drain 177c (drain of T3) is connected to storage condenser plate 132 (Cst1) (para.0071)).

	As to Claim 30, Yoon et al. discloses wherein the first electrode (fig.1,3- para.071-condenser plate 133 (Cb1 of Cb) is an extension of storage condenser plate 132 (para.0073)) is electrically connected to the gate electrode of the driving transistor (fig.3-gate electrode 125a of T1) via a first contact hole (fig.3-contact hole 166, 167; para.0071), and the second electrode (fig.3- condenser plate 129 (Cb2)) is electrically connected to the conductive element (fig.1,3- connected to storage condenser plate 132 (Cst1)) via a second condenser plate 133 (Cb1) which is an extension of storage Cst1 and connects to the gate of the driving transistor T1 via contact hole (para.0071- contact hole 166, 167).  

As to Claim 31, Yoon et al. discloses wherein a cathode electrode of the light emitting element is electrically connected to a third voltage line (fig.1- cathode of OLED connected to ELVSS; para.0049).  
 


As to Claim 37, Yoon et al. discloses the first layer, the second layer and the third layer are stacked in this order (fig.4-5- first (160), second (141) and third (142) layers are stacked).

As to Claim 38, Yoon et al. discloses a second capacitor electrically serially connected to the first capacitor (fig.1- storage capacitor Cst).

As to Claim 39, Yoon et al. discloses wherein the driving transistor is configured to supply the driving current from the first voltage line to the light emitting element according a voltage stored in the second capacitor (para.0053, 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2014/0027728) in view of Tomida (US 2009/0315814).
As to Claim 32, Yoon et al. does not expressly disclose, but Tomida et al. discloses: wherein a shape of the first electrode of a first pixel circuit and a shape of the first electrode in a second pixel circuit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoon et al. with the teachings of Tomida, the motivation being to allow the color of the self-light emitting elements in the pixel to emit with a same light emission luminance. Thereby, the pixel pattern densities of the corresponding pixel circuits in each pixel for each color become even to each other, and the pattern defect rate as the whole pixel circuit is able to be decreased. Accordingly, the manufacturing yield is able to be improved (Tomida-para.0018-0020).

As to Claim 33, Yoon et al. does not expressly disclose, but Tomida et al. discloses: wherein a shape of the second electrode of a first pixel circuit and a shape of the second electrode in a second pixel circuit adjacent to the first pixel circuit are different (figs.3-4, 16-17- where the capacitive element 23R1, 23G1, 23B for each color pixel is different; para.0091,0099,0116).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoon et al. with the teachings of Tomida, the motivation being to allow the color of the self-light emitting elements in the pixel to emit with a same light emission luminance. Thereby, the pixel pattern densities of the corresponding pixel circuits in each pixel for each color become even to each other, and the pattern defect rate as the whole pixel circuit is able to be decreased. Accordingly, the manufacturing yield is able to be improved (Tomida-para.0018-0020).

As to Claim 34, Yoon et al. in view of Tomida et al. disclose wherein a shape of the second electrode of the first pixel circuit and a shape of the second electrode in the second pixel circuit adjacent to the first pixel circuit are different (Tomida-figs.3-4, 16-17- where the capacitive element 23R1, 23G1, 23B for each color pixel is different; para.0091,0099,0116).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2014/0027728) in view of Koyama (US 2012/0248435).
As to Claim 36, Yoon et al. does not expressly disclose, but Koyama discloses: wherein the switching transistor (fig.1-transistor 106) is configured to turn on/off in response to a first control signal (para.0058- gate of transistor 106 is connected to scan line G4 and is turned on/off in accordance with the scan signal SCAN4 applied to scan line G4),  and the sampling transistor (fig.1-transistor 103) is configured to turn on/off in response to a second control signal (para.0055- gate of transistor 103 is connected to scan line G1 and is turned on/off in accordance with scan signal SCAN1 applied to scan line G1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoon et al. with the teachings of Koyama et al., the motivation being to be able to independently control whether an image signal is input to the gate of driving transistor and whether power is supplied to the light emitting device. Thus,  providing a light emitting device n which variation in luminance among pixels caused by variation in threshold voltage of driving transistors can be suppressed (para.0009-Koyama).

Allowable Subject Matter
Claim 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 29 have been considered but are moot because the new ground of rejections are applied as necessitated by amendment. 
In light of the submitted amendment and applicant’s remarks with respect to the 112(a) rejection have been considered and are persuasive. The 112(a) of claims 29-40 has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627